            Case 5:20-cv-06308-EGS Document 18 Filed 09/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CYNTHIA G. EBERLY, Individually, and             :
as Executrix of the Estate of Bryan L.           :
Eberly, Deceased,                                :
                                                 :
                              Plaintiffs,        :          CIVIL ACTION NO. 20-6308
                                                 :
       v.                                        :
                                                 :
LM GENERAL INSURANCE COMPANY                     :
and LIBERTY MUTUAL INSURANCE                     :
COMPANY,                                         :
                                                 :
                              Defendants.        :

                                            ORDER

       AND NOW, this 21st day of September, 2021, after considering the motion for summary

judgment filed by the defendants, LM General Insurance Company and Liberty Mutual Insurance

Company (Doc. No. 10), the cross-motion for partial summary judgment filed by the plaintiffs,

Cynthia G. Eberly, individually, and as Executrix of the Estate of Bryan L. Eberly, Deceased (Doc.

No. 11), the defendants’ response in opposition to the plaintiffs’ cross-motion for partial summary

judgment (Doc. No. 12), the plaintiffs’ response in opposition to the defendants’ motion for

summary judgment (Doc. No. 13), the parties’ joint stipulation of facts (Doc. No. 9), and the

parties’ arguments made during oral argument before the undersigned on May 20, 2021; and for

the reasons set forth in the separately filed memorandum opinion, it is hereby ORDERED as

follows:

       1.       The defendants’ motion for summary judgment (Doc. No. 10) is GRANTED;

       2.       The plaintiffs’ cross-motion for partial summary judgment (Doc. No. 11) is

DENIED;
            Case 5:20-cv-06308-EGS Document 18 Filed 09/21/21 Page 2 of 2




       3.       Summary judgment is ENTERED in favor of the defendants, LM General

Insurance Company and Liberty Mutual Insurance Company, and against the plaintiffs, Cynthia

G. Eberly, individually, and as Executrix of the Estate of Bryan L. Eberly, Deceased, on all counts

in the complaint; and

       4.       The clerk of court shall MARK this matter as CLOSED.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.




                                                2
